          Case 4:18-cv-01885-HSG Document 608 Filed 01/25/19 Page 1 of 4


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     MSandonato@Venable.com                          RSPickens@Venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     JCarlin@Venable.com                             SMcCarthy@Venable.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     NDLieber@Venable.com                            JFCardenas-Navia@Venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     CGerson@Venable.com                             JNadipuram@Venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     JSharret@Venable.com                            CNBingaman@Venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     DApgar@Venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
19

20
     IN RE KONINKLIJKE PHILIPS PATENT
21
     LITIGATION                                             Case No. 4:18-cv-01885-HSG

22
                                                            PROOF OF SERVICE

23

24

25

26

27

28



                                           PROOF OF SERVICE
                                        CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 608 Filed 01/25/19 Page 2 of 4


1                                            PROOF OF SERVICE
2             I, Jaime F. Cardenas-Navia, declare as follows:
3             I am over the age of eighteen years and not a party to the instant action; my business address
4    is Venable LLP, 1290 Avenue of the Americas, 20th Floor, New York, NY 10104-3800. On January
5    25, 2019, I caused the document described as the DECLARATION OF JAIME F. CARDENAS-
6    NAVIA IN SUPPORT OF PHILIPS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
7    REGARDING PHILIPS’ OPPOSITION TO DEFENDANTS’ MOTION FOR LEAVE TO AMEND
8    INVALIDITY CONTENTIONS to be transmitted by electronic mail to the individuals set forth
9    below:
10

11
     Kevin Hardy (pro hac vice pending)                      Matthew S. Warren (Cal. Bar No. 230565)
     Aaron Maurer (pro hac vice pending)                     Patrick M. Shields (Cal. Bar No. 204739)
12   David Krinsky (pro hac vice pending)                    Erika H. Warren (Cal. Bar No. 230565)
     Christopher Geyer (Cal. Bar No. 288527)                 Amy M. Bailey (Cal. Bar No. 313151)
13   Christopher A. Suarez (pro hac vice pending)            WARREN LEX LLP
     Kyle Thomason (pro hac vice pending)                    2261 Market Street, No. 606
14
     WILLIAMS & CONNOLLY LLP                                 San Francisco, California, 94110
15   725 Twelfth Street, N.W.                                +1 (415) 895-2940
     Washington, District of Columbia, 20005                 +1 (415) 895-2964 facsimile
16   +1 (202) 434-5000                                       18-1885@cases.warrenlex.com
     +1 (202) 434-5029 facsimile                             18-1886@cases.warrenlex.com
17
     viceroy@wc.com
18
     Attorneys for Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc. and
19   ASUS Computer International
20                                                           Michael J. Newton (SBN 156225)
21   Kai Tseng (Cal. Bar No. 193756)                         Sang (Michael) Lee (pro hac vice)
     Hsiang (“James”) H. Lin (Cal. Bar No. 241472)           ALSTON & BIRD LLP
22   Craig Kaufman (Cal. Bar No. 159458)                     2828 North Harwood Street, Suite 1800
     TECHKNOWLEDGE LAW GROUP LLP                             Dallas, Texas, 75201
23   100 Marine Parkway, Suite 200                           +1 (214) 922-3400
     Redwood Shores, California, 94065                       +1 (214) 922-3899 facsimile
24
     +1 (650) 517-5200                                       asus-philips@alston.com
25   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com                       Attorneys for Defendants ASUSTeK
26                                                           Computer Inc. and ASUS Computer
     Attorneys for Defendants Acer, Inc. and                 International
27
     Acer America Corporation
28


                                                         1
                                              PROOF OF SERVICE
                                            CASE NO. 18-CV-1885-HSG
         Case 4:18-cv-01885-HSG Document 608 Filed 01/25/19 Page 3 of 4

     John Schnurer (Cal. Bar No. 185725)
1
     Kevin Patariu (Cal. Bar No. 256755)
2    Ryan Hawkins (Cal. Bar No. 256146)
     Louise Lu (Cal. Bar No. 256146)
3    Vinay Sathe (Cal. Bar No. 256146)
     PERKINS COIE LLP
4
     11988 El Camino Real, Suite 350
5    San Diego, California, 92130
     +1 (858) 720-5700
6    +1 (858) 720-5799 facsimile
     htc-philipsperkinsservice@perkinscoie.com
7

8
     Ryan McBrayer (pro hac vice to be filed)
     Jonathan Putman (pro hac vice to be filed)
9    Antoine McNamara (Cal. Bar No. 261980)
     Stevan Stark (pro hac vice to be filed)
10   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
11
     Seattle, Washington, 98101
12   +1 (206) 359-8000
     +1 (206) 359-9000 facsimile
13   htc-philipsperkinsservice@perkinscoie.com
14
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
15
     Judith Jennison (Cal. Bar No. 165929)
16   Christina McCullough (Cal. Bar No. 245944)
     PERKINS COIE LLP
17   1201 Third Avenue, Suite 4900
18
     Seattle, Washington, 98101
     +1 (206) 359-8000
19   +1 (206) 359-9000 facsimile
     msft-philipsteam@perkinscoie.com
20   Sarah Stahnke (Cal. Bar No. 264838)
     Patrick J. McKeever (Cal. Bar No. 268763)
21
     PERKINS COIE LLP
22   11988 El Camino Real, Suite 350
     San Diego, California, 92130
23   +1 (858) 720-5700
     +1 (858) 720-5799 facsimile
24
     msft-philipsteam@perkinscoie.com
25
     Chad Campbell (Cal. Bar No. 258723)
26   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
27
     Phoenix, Arizona, 85012
28   +1 (602) 351-8000


                                                   2
                                           PROOF OF SERVICE
                                         CASE NO. 18-CV-1885-HSG
          Case 4:18-cv-01885-HSG Document 608 Filed 01/25/19 Page 4 of 4

     +1 (602) 648-7000 facsimile
1
     msft-philipsteam@perkinscoie.com
2
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants
3    Microsoft Corporation and Microsoft Mobile, Inc.
4    Lucian C. Chen (pro hac vice)
     Wing K. Chiu (pro hac vice)
5
     Lucian C. Chen, Esq. PLLC
6    One Grand Central Place
     60 East 42nd Street, Suite 4600
7    New York, New York, 10165
     lucianchen@lcclegal.com
8    wingchiu@lcclegal.com
9
     Michael Song (Cal. Bar No. 243675)
10   LTL ATTORNEYS LLP
     300 South Grand Ave. 14th Floor
11   Los Angeles, California, 90071
     +1 (213) 612-8900
12   +1 (213) 612-3773 facsimile
     michael.song@ltlattorneys.com
13
     Attorneys for YiFang USA, Inc. D/B/A EFun, Inc.
14

15
     I declare under the penalty of perjury that the above is true and correct.
16
     Executed on January 25, 2019 in New York, New York.
17

18
                                                  /s/ Jaime F. Cardenas-Navia
19                                                    Jaime F. Cardenas-Navia

20

21

22

23

24

25

26

27

28


                                                         3
                                              PROOF OF SERVICE
                                            CASE NO. 18-CV-1885-HSG
